Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 1 of 51



                                                                              FILED BY         PG          D.C.
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA                          MAR 2 7 2020
                                     MIAMI DIVISION                                  ANGELA E. NOBLE
                                                                                    CLERK U.S. DIST. CT.
                                                                                    S. D. OF FLA.· MIAMI
                                      Docket No. - - - - - - - -


    JONATHAN MULLANE,

                Plaintiff,

    V.                                                            TRIAL BY JURY DEMANDED

    FEDERICO A. MORENO,
    ALISON W. LEHR,
    BENJAMIN G. GREENBERG,
    and LISA T. ROBERTS,
    in their individual and official capacities,

                    Defendants.
    _______________ ,!




                                         VERIFIED COMPLAINT

            COMES NOW Plaintiff Jonathan Mullane (hereinafter, "Plaintiff" or "Mullane"), and

    complaining of Defendants FEDERICO A. MORENO (hereinafter, "Moreno"), ALISON W.

    LEHR (hereinafter, "Lehr"), BENJAMIN G. GREENBERG (hereinafter, "Greenberg") and

    LISA T. ROBERTS (hereinafter, "Roberts") (collectively, "Defendants"), hereby brings this

    action at law and in equity for declaratory and injunctive relief, together with the appropriate

    monetary damages.

            As and for his Verified Complaint, Plaintiff avers as follows:
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 2 of 51




                                       NATURE OF THE ACTION

            If "with great power comes great responsibility," one must also observe how "with great

    ·power"·comes the concomitant potential for personal gain, abuse, and the continued avoidance of

    any and all accountability for one's own actions. Unfortunately, the foregoing proposition is plainly

    evidenced and demonstrated by the facts set forth herein, infra.

            On May 25, 2016, in Rodriguez v. Copenhaver, 823 F.3d 1238 (9th Cir. 2016) [EXHIBIT

    A], the United States Court of Appeals for the Ninth Circuit took the highly unusual step of

    publicly reprimanding Defendant Moreno himself for egregious misconduct, abuse of power, and

    even constitutional violations. In that matter-just as in the case at bar-Defendant Moreno

    unlawfully misused the cachet of his office, and his professional title as a United States District

    Judge for personal gain.

           In Rodriguez, supra, the Bureau of Prisons (hereinafter, "BOP") had mailed a letter to

    United States District Judge Robert B. Propst to inquire about a sentence that a prisoner was

    serving in connection with an assault on a federal judge during a home invasion robbery. At 1241.

    Notwithstanding the fact that the letter was not even addressed to him (it was instead addressed

    to Judge Propst), Moreno unlawfully intercepted the correspondence-a criminal offense under

    federal law-and thereupon personally responded to the BOP, recommending that the prisoner

    not be released from prison. Id. Quite shockingly, in Moreno's reply to the BOP, Moreno omitted

    the highly material fact that he was a close friend of the victim of the crime, and that he had been

    recused from the trial because of that friendship. Id. at 1239.

           The Ninth Circuit had the following to say about Judge Moreno's use of his federal

    judgeship for personal gain:




                                                       2
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 3 of 51




            [Chief Judge Moreno] had been recused from the case should not have
            participated in it in any way. In this case, ChiefJudge Moreno, a colleague of an
            alleged victim of [Defendant] Rodriguez's crimes, strongly recommended
            "severe[] sanction[ s]" and the denial of the nunc pro tune designation to avoid
            "insult" to his colleague. To make matters worse, the chief judge presented his
            recommendation under the guise of a neutral adjudicator by sending his letter
            in place of the sentencing judge's recommendation. The Bureau of Prisons
            adopted the recused judge's recommendation and denied Rodriguez's application.
            Such actions do not satisfy the appearance of justice. Nor do they afford
            Rodriguez his due process right to neutral adjudication. (Emphasis supplied) at
            1243.


    Unfortunately, the court's public reprimand and sharp rebuke in Rodriguez, supra, was not enough

    to correct Defendant Moreno's behavior. As further explained in the instant Verified Complaint,

    in April 2018, i.e., just two (2) years later, Moreno once again engaged in similar misconduct and

    constitutional violations to the significant detriment of Plaintiff, using his office and title as a

    federal judge for personal gain.

            These actions include, without limitation:

    (i)     unlawfully procuring Plaintiff's employment records at the United States Attorney's

            Office (hereinafter, "USAO") without a.warrant;

    (ii)    sending non-public hearing transcripts to various national legal publications in order to

            publicly embarrass, humiliate, and denigrate Plaintiff;

    (iii)   successfully causing both the USAO and the United States Securities and Exchange

            Commission (hereinafter, "SEC") to terminate their respective employment agreements

            with Plaintiff;

    (iv)    verbally abusing Plaintiff, discriminating against him,. and commenting on Plaintiff's
                                                                                        .          family

            members and dress;




                                                      3
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 4 of 51




    (v)     making numerous personal threats against Plaintiff, including threats of ruining Plaintiff's

            career and threats of reporting Plaintiff to the Florida Bar;

    (vi)    sending defamatory letters to Plaintiff's law school; and

    (vii)   making defamatory comments about Plaintiff in public filings, notwithstanding the fact that

            Defendant Moreno had been recused from the action.

    All of the foregoing were committed by Moreno personally, and in concert with the other named

    Defendants herein.

                                                 PARTIES

    1.      Plaintiff Jonathan Mullane is a natural person and citizen of the Commonwealth of

            Massachusetts, and resides in Cambridge, Middlesex County, Massachusetts.

    2.      Defendant Federico A. Moreno is a natural person and citizen of the State of Florida.

    3.      Defendant Alison W. Lehr is a natural person and citizen of the State of Florida.

    4.      Defendant Lisa T. Roberts is a natural person and citizen of the State of Florida.

    5.      Defendant Benjamin G. Greenberg is a natural person and citizen of the State of Florida.



                                     JURISDICTION AND VENUE

    6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

            1332.

    7.      This Court has general personal jurisdiction as Defendants herein are citizens of the State

            of Florida.

    8.      Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391.




                                                      4
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 5 of 51




                                         MATERIAL FACTS
    9.    In or around July 2017, while present in Massachusetts, Plaintiff entered into a contractual

          employment agreement with the United States Attorney's Office (hereinafter, "USAO ").

          Specifically, the USAO solicited certain services by Plaintiff, whereby Plaintiff agreed to

          work as a law clerk intern in the Miami, Florida office of the USAO.

    10.   In or around December 2017, while present in Massachusetts, Plaintiff entered into a

          second, and entirely separate, contractual employment agreement with the United States

          Securities and Exchange Commission (hereinafter, "SEC"). Specifically, the SEC

          solicited certain services by Plaintiff, whereby Plaintiff agreed to work as a law clerk intern

          in the Miami, Florida office of the SEC.

    11.   At the time the events described herein occurred, Plaintiff was an employee of the USAO.

    12.   In or around April 2018, Defendant Moreno acted ultra vires, outside the scope of his

          professional authority, and beyond the purview of his judicial duties by willfully and

          knowingly interfering with Plaintiffs employment agreements with the USAO and SEC.

    13.   Defendant Moreno's unlawful conduct was undertaken and executed, in large part,

          through the material assistance of Defendants Greenberg, Lehr, and Roberts.

    14.   Defendants all knew, or were willful in not knowing, that Defendant Moreno's conduct as

          further described herein, infra, was unlawful.

    15.   Defendants knew, or were willful in not knowing, that Defendant Moreno's conduct as

          further described herein, infra, was solely undertaken for the express purpose of harming

          Plaintiff.

    16.   At all times relevant hereto, Defendants Greenberg, Lehr, and Roberts acted willfully, and

          deliberately sought to provide material assistance to Defendant Moreno.


                                                     5
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 6 of 51




    17.   Defendant Moreno, who was not Plaintiff's employer, informed Plaintiff in April 2018 of

          Defendant Moreno's intention to directly interfere with the employment practices of the

          executive branch of the federal government, to wit, the United States Department of

          Justice and USAO, and unambiguously informed Plaintiff of his intention to directly cause

          the USAO to unlawfully sever its employment agreement with Plaintiff.

    18.   Acting ultra vires and extra-judicially, Defendant Moreno unlawfully abused the cachet of

          his official and professional title as an Article III federal judge in order to willfully and

          knowingly interfere with the subject employment contracts and the employment practices

          of the executive branch of the United States Government, the USAO, and the SEC.

    19.   Inter alia, Defendant Moreno unlawfully abused his office and authority by using federal

          court letterhead and taxpayer-funded postage for personal purposes, and by mailing

          numerous defamatory letters wherein Moreno:

          (1)    made personal, ad hominem attacks on Plaintiff and Plaintiff's character; and

          (2)    libeled him, falsely accusing Plaintiff-a mere student at the time in question-of

                 having committed criminal conduct.

    20.   Defendant Moreno enjoyed a personal relationship with Benjamin G. Greenberg

          (hereinafter, "Greenberg"), who was employed as acting United States Attorney during

          the period in question.

    21.   During a personal telephone call with Defendant Greenberg immediately prior to Moreno's

          April 10, 2018 hearing with Plaintiff, Defendant Moreno knowingly interfered with the

          aforesaid USAO employment contract by maliciously and falsely accusing Plaintiff of

          criminal conduct.




                                                    6
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 7 of 51




    22.   During the subject April 2018 telephone call with Greenberg, Defendant Moreno

          knowingly slandered Plaintiff by erroneously and maliciously representing to Greenberg

          that Plaintiff had violated 18 U.S.C. § 912, a criminal offense punishable by three (3) years

          in federal prison.

    23.   Inter alia, Defendant Moreno bizarrely claimed that Plaintiff had unlawfully "pretended"

          to have been sent on behalf of the United States government to "deceptively" obtain copies

          of the public, unsealed record from Defendant Moreno's clerk in Plaintiff's personal

          $1,600 credit card dispute.

    24.   Naturally, as this Honorable Court is well aware, one need not be a federal employee in

          order to merely obtain certified copies of the record in a publicly-accessible, unsealed

          $1,600 civil credit card dispute.

    25.   Of course, any person, even someone with zero connection to the unsealed civil $1,600

          credit card proceeding, could have lawfully (and successfully) obtained a certified copy of

          the public record without using any deception whatsoever.

    26.   Arguendo, while Defendant Moreno may have been authorized to ask the USAO, in "good

          faith," to conduct a criminal investigation of any suspected criminal conduct-as may be

          permitted within the purview of his official duties-here, Defendant Moreno unlawfully

          acted ultra vires through personal communications by alleging criminal conduct by Plaintiff

          as an irrefutable "fact" to Greenberg, Lehr, and Roberts, i.e., Plaintiff's employers.

    27.   Each Defendant knew; or was willful in not knowing, that the aforesaid allegations made by

          Moreno against Plaintiff were factually false.




                                                    7
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 8 of 51



                     i

    28.   Moreno:I willfully and knowingly caused both the USAO and the SEC to breach their
                     I
          respecti~e employment agreements with Plaintiff through the material aid and assistance
                     ,I


                     I
          of Gree~berg and Roberts.

    29.   In furth:erance of the unlawful scheme, Moreno conspired with Roberts, who materially
                  !
          aided and furthered the scheme by causing the SEC' s Washington, DC headquarters to
                  I


          terminate Plaintiff's employment agreement with the SEC.
                  I


    30.   Defend~nts Greenberg and Roberts acted with malice vis-a-vis Plaintiff in their interference

          with Pl~intiff's contracts, and deliberately intended to cause Plaintiff harm and to

          discrim~nate against him.

    31.   UnfortJnately for Plaintiff, Defendants' efforts were successful. With a view to assist
                  I



          Defendant Moreno in his efforts to unlawfully interfere with the aforesaid USAO and SEC
                 I



          contractual agreements, Greenberg and Roberts agreed to unilaterally breach the said

          agreem~nts with Plaintiff.
                 I

                 I
    32.   As a res~lt, Plaintiff was subsequently prematurely terminated from his employment at the

          USAO,:and was not even permitted to begin his subsequent employment at the SEC.
                 I                                                    ,
    33.   Defend~nt Moreno harbored significant animosity and ill will toward Plaintiff due to

          Plaintiff's sexual orientation, and verbally abused and denigrated him during the April 10,
                 I

                 I
          2018 hearing wherein Moreno appeared to be intoxicated, erratic, and incoherent. See, e.g.,

          EXHU~ITB.

    34.   During the April 10, 2018 hearing, Moreno made derogatory comments about: Plaintiff's

          family rµembers and father; Plaintiff's clothing and dress; and numerous other bizarre and

          defamatory representations.




                                                   8
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 9 of 51




    35.   During the subject April 2018 personal telephone call with Attorney Greenberg, Defendant

          Moreno engaged in wrongful means by intentionally defaming and slandering Plaintiff.

    36.   More specifically, instead of requesting an investigation and/ or first attempting to ascertain

          all of the pertinent facts, Defendant Moreno improperly and erroneously stated to

          Greenberg-as irrefutable fact-that Plaintiff had engaged in criminal conduct.

    37.   At no time relevant hereto has any Defendant herein retracted the false representations and

          "republications" thereof regarding Plaintiff-notwithstanding the fact that no criminal

          charges have ever been filed against Plaintiff.

    38.   Indeed, Defendant Moreno's accusations against Plaintiff during the personal April 2018

          telephone call were so farfetched, illogical, and unsupported by the facts that not once has

          Plaintiff even been questioned by the USAO, the Federal Bureau oflnvestigation ("FBI"),

          or by any other law enforcement agency in connection therewith.

    39.   At all times relevant hereto, Greenberg was aware that Plaintiff was in the employ of the

          USAO, and willfully and knowingly assisted Moreno in his unlawful conduct vis-a-vis

          Plaintiff.

    40.   At all times relevant hereto, Roberts was fully aware that Plaintiff was in the employ of the

          SEC, and willfully and knowingly assisted Moreno in his unlawful conduct vis-a-vis

          Plaintiff.

    41.   In reality, even to this day, Plaintiff has never been charged with violating 18 U.S.C. § 912-

          or any other crime-by the USAO or any other law enforcement agency in connection

          herewith.




                                                     9
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 10 of 51




     42.   Defendant Moreno improperly "called in a favor" with Greenberg during the aforesaid

           personf telephone call in order to interfere with the subject Massachusetts contracts.

     43.   Indeed,I the United States District Court for the Southern District of Florida, of which

           Defendknt Moreno was formerly the Chief Judge, had appointed Attorney Greenberg to

                  .I.           .
            . pos1f10n as an actmg u.
           h1s                      mte dS tates Attorney.

     44.   Defendknt Moreno had previously relied on those very same personal connections at the
                  I
           Miami USAO office in order to secure employment as an Assistant U.S. Attorney for his

           own dLghter, Cristina Moreno, in the said Miami office-while Plaintiff was

           unambi~uously denied full-time, gainful employment with that same office.

     45.   In or ,ound April 2018, acting ultra vires, extra-judicially, and without any jurisdiction,

           Defendant Moreno contacted Defendant Lehr of the USAO and unlawfully demanded
                  I
                  I
                  I
           Plaintiff>s confidential employment records.

     46.   DefendLt Lehr complied with Moreno's requests, and thereupon unlawfully transmitted
                  I
           Plaintiff> s employment records to Defendant Moreno without obtaining a warrant, without

           obtainjg Plaintiff>s consent, and in violation of Plaintiff>s Fourth Amendment rights.

     47.   At all Jimes relevant hereto, Plaintiff>s employment records and timesheet were on
                  I
           Plaintifrs personal laptop computer-not in the custody or control of the USAO.

     48.   Because the said documents were not in the possession, custody and/or control of the

           USA0,1 neither the USAO nor the United States Department ofJustice ("DOJ") had

           standiJg to authorize Defendants' warrantless seizure of electronic records which
                  i
           were oJ Plaintiff's personal laptop computer.




                                                   10
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 11 of 51




     49.   No Defendant herein had any standing or lawful authority to authorize the

           warrantless seizure of the said electronic records on Plaintiff's personal laptop

           computer.

     50.   Upon Defendant Lehr's deceptive request that Plaintiff transmit the current iteration of

           his timesheet for work-related purposes in connection with his USAO internship, Plaintiff

           willingly complied and transmitted the ·said document from his own personal laptop

           computer to Defendant Lehr.

     51.   The laptop computer was owned by Plaintiff himself-not the USAO-and was Plaintiff's

           own personal computer.

     52.   Unbeknownst to Plaintiff, Defendant Lehr had not requested Plaintiff's timesheet for

           legitimate, work-related purposes.

     53.   Unbeknownst to Plaintiff, Defendant Lehr had requested Plaintiff's timesheet for an

           unlawful purpose in her capacity as an agent of Moreno and Greenberg, and had requested

           the said document with a view to thereupon transmit it to Defendant Moreno at his request.

     54.   By knowingly failing to inform Plaintiff that the said document was being requested for a

           non-work-related purpose, Lehr's request was dishonest and deceptive.

     55.   As Plaintiff's direct superior in the USAO, Lehr had actual knowledge of the fact that the

           said document was physically on Plaintiff's personal computer.

     56.   At no time relevant hereto did Moreno, Lehr, or Greenberg obtain any warrant or consent

           therefor.

     57.   Defendant Greenberg had actual knowledge of Lehr's actions as described hereinabove,

           and had been fully apprised of Moreno's actions vis-a-vis Plaintiff.




                                                    11
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 12 of 51


                   I

                   I
     58.   In poin~ of fact, when Lehr contacted Defendant Greenberg-her superior-to inquire
                   I
           whether she should comply with Moreno's unlawful requests, Greenberg unambiguously
                   I

           directe1 her to do so.
                  i
     59.   Lehr a~prised Greenberg of the fact that the said document was on Plaintiff's personal

           laptop, ind that it was not in the custody and/or control of the USAO.

     60.   DefendLt Greenberg refused to intervene prior to the April 10, 2018 hearing with Moreno,
                 I
           and failJd to protect and uphold the constitutional rights of Plaintiff-i.e., his employee.

     61.   Defendlnt Greenberg even refused to intervene subsequent to the April 10, 2018 hearing

           with MLeno, and failed to protect and uphold the constitutional rights of Plaintiff-i. e.,
                   I
           his employee.

     62.   MoreoTr, shortly after Plaintiff's April 10, 2018 hearing with Moreno, Plaintiff contacted

           Greenberg in writing, via electronic correspondence, in order to meet with Greenberg

           persoJlly to discuss this serious and important matter, and to seek his guidance and advice
                   I
                   I
           as Plaintiff's employer.
                   I
                   I
     63.   Being J_Dersonally involved and complicit in Moreno's unlawful scheme, Greenberg
                   I
           knowingly refused to communicate with Plaintiff, and refused to ever meet with Plaintiff.
                   I
     64.   After Greenberg failed to respond to Plaintiff's written requests and numerous pleas for

           help, Pllintiff thereupon proceeded to attempt to locate Greenberg personally in his USAO
                   I
           office. I
                   I
     65.   Greenbbrg' s secretary informed Plaintiff that Greenberg was "unavailable," but that
                   I
           Greenberg would contact Plaintiff shortly thereafter regarding a meeting time.
                   I

                   I
                   I
                                                    12
    Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 13 of 51




         66.    At no point thereafter did Greenberg or his agents ever contact Plaintiff, nor did Greenberg

                ever meet with Plaintiff or agree to do so.

         67.    Not only did Defendant Greenberg .knowingly refuse to assist Plaintiff in any way

                whatsoever, quite egregiously, Greenberg specifically encouraged and ordered Lehr to

                comply with Moreno's unlawful requests-all to the foreseeable detriment of Plaintiff.

         68.    At no time relevant hereto was Defendant Moreno-a judge, not a prosecutor or law

                enforcement officer-lawfully or constitutionally permitted to engage in any of the

                innumerable wrongful acts that he engaged in in order to intentionally harm Plaintiff, all of

                which were clearly ultra vires, unauthorized, and not within the "scope of employment" of

                any type of judge in the United States (let alone actions that a prosecutor would typically

                perform).

         69.    By unlawfully requesting, and successfully obtaining from Lehr and Greenberg, Plaintiff's

                confidential employment records without a warrant from Plaintiff's laptop computer,

                Defendant Moreno's conduct:

               (i)     violated Plaintiff's Fourth Amendment Rights;

               (ii)    is violative of the criminal provisions of the Privacy Act1 of 1974, 5 U.S.C. §

                       552a(i)(l);




         1
          The Privacy Act of 1974 provides for criminal penalties as well as civil remedies. Pursuant to 5
         U.S.C. § 552a(i)(l), "[a]ny officer or employee of an agency, who by virtue of his employment or
         official position, has possession of, or access to, agency records which contain individually
         identifiable information the disclosure of which is prohibited by this section or by rules or
         regulations established thereunder, and who knowing that disclosure of the specific material is so
/        prohibited, willfully discloses the material in any manner to any person or agency not entitled to
         receive it, shall be guilty of a misdemeanor and fined not more than $5,000."


                                                         13
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 14 of 51




           (iii)   i violative of the criminal provisions of the Stored Communications Act
                    I
                   (\'SCA"), 18 U.S.C. § 2701;

           (iv)    . Iv10
                   1s  . Iat1ve
                           . ofh      ··a1 prov1s1ons
                                t e cr1mm       ··    ofhEI       ·commumcat1ons
                                                        t e ectromc      · ·
                    I            .
                   Privacy Act ("ECPA"), 18 U.S.C. § 2511; and

           (v)     ftther violates the criminal provisions of the Computer Fraud and Abuse

                   jct ("CFAA"), 18 U.S.C. § 1030.

     70.    By materially and directly assisting Defendant Moreno through the unlawful transmission

            of Plaintiff's confidential employment records, inter alia, and by acting without Plaintiff's

            consent or knowledge at the time in question, Lehr and Greenberg violated both the Fourth

            Amendment of the United States Constitution together with the foregoing federal statutes.

     71.    At all times relevant hereto, Defendant Lehr was an attorney in the employ of the United

            States, to wit, the Miami office of the USAO.

     72.    Acting in concert with Defendant Moreno, and acting as his agent, Greenberg and Lehr

            entered into an unlawful agreement and understanding with Defendant Moreno, and

            otherwise conspired to deprive Plaintiff of his rights and privileges under the Fourth

            Amendment of the United States Constitution, inter alia.

     73.    More specifically, Defendants Lehr and Greenberg conspired with Defendant Moreno to

            deprive Plaintiff of his right to be free from warrantless searches and seizures, in violation

            of the Fourth Amendment of the United States Constitution, vis-a-vis Plaintiff's

            confidential employment records.

     74.    Acting in concert with Moreno, Lehr-with the approval and assistance of Greenberg-

            unlawfully seized, transmitted, published, and caused to be republished, Plaintiff's




                                                     14
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 15 of 51




           employment records: (1) without a warrant; and (2) without Plaintiff's express or implied

           consent by improperly and unlawfully transmitting the said employment records to

           Defendant Moreno.

     75.   Indeed, the USAO itself could not possibly have consented to the seizure, as the records in

           question were on Plaintiff's personal laptop computer, and were not in the USAO's

           possession, custody, and/ or control

     76.   At all times relevant hereto, Defendant Moreno had actual or constructive knowledge that

           his acts and omissions were unlawful, ultra vires, not within his jurisdiction, and did not

           constitute acts or omissions typically performed by Article III judges-let alone

           prosecutors, or any reasonable person.

     77.   Defendant Moreno's actions were discriminatory and in "bad faith," as they sought to

           discriminate against Plaintiff due to his sexual orientation, and sought to prevent Plaintiff

           from exercising his right to petition the judiciary for redress, as guaranteed under the First

           Amendment of the United States Constitution.

     78.   Defendant Moreno's actions were retaliatory and mala fide, as they sought to retaliate

           against Plaintiff for properly and correctly requesting Moreno's recusal from the subject

           $1,600 civil credit card dispute due to Moreno's personal biases and outrageous

           comportment.

     79.   Instead of questioning Plaintiff in chambers, Defendant Moreno called Plaintiff on his

           personal cell phone and ordered Plaintiff to appear in open court for a "miscellaneous

           hearing" -without having any legal counsel present-on or about April 10, 2018.




                                                    15
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 16 of 51




     80.   As further proof of Defendant Moreno's ill will and intent to cause Plaintiff harm, during

           the aforesaid hearing, Defendant Moreno abused his power, title, and authority as a federal

           judge in order to reiterate in open court many of the defamatory representations he had

           previously made regarding Plaintiff during his personal telephone call with Attorney

           Greenberg. See generally EXHIBIT B.

     81.   As further proof of Defendant Moreno's ill will and intent to cause Plaintiff harm,

           Defendant Moreno himself called Plaintiff at Plaintiff's personal mobile phone number on

           or about April 9, 2018. In his recorded voice message, Defendant Moreno-fully apprised

           of the fact that Plaintiff was unrepresented by legal counsel-engaged in deception by

           instructing Plaintiff to appear in his courtroom the following morning.

     82.   Acting without jurisdiction, Defendant Moreno falsely and deceptively informed Plaintiff

           that the scheduled hearing pertained to the civil $1,600 credit card dispute, not a criminal

           matter.

     83.   Defendant Moreno had actual knowledge of the fact that, in reality, the scheduled hearing

           pertained to a criminal matter.

     84.   Defendant Moreno knew, or was willful in not knowing, that he was obligated to notify

           Plaintiff of:

           (i)       the criminal nature of the hearing; and

           (ii)      Plaintiff's constitutional right to have legal counsel present at the hearing.

     85.   Defendant Moreno knew, and in fact intended, that his defamatory representations against

           Plaintiff made in open court would be transcribed by the court reporter.




                                                       16
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 17 of 51




     86.    Defendant Moreno-who had been personally selected by President Trump as a leading

            candidate for the United States Supreme Court at the time iri question-knew, or was

            reckless in not knowing, of the United States Supreme Court's well-known holding in

            Miranda v. Arizona, 384 U.S. 436 (1966), together with Plaintiff's constitutional rights

            promulgated through the Fourth, Fifth, Sixth, and Eighth Amendments of the United

            States Constitution, inter alia.

     87.    Plaintiff was not free to leave during the subject April 10, 2018 hearing, as Defendant

            Moreno specifically threatened Plaintiff with contempt.

     88.    Plaintiff was denied the right to cros_s-examine any witnesses, or to call any witnesses in his

            defense.

     89.    At no time relevant hereto did Defendant Moreno apprise Plaintiff of his legal rights under

            Miranda, supra, nor of his rights under the Fourth, Fifth, Sixth, and Eighth Amendments

           · of the United States Constitution. These rights include, without limitation, Plaintiff's right

            to be represented by an attorney in connection with all criminal matters (such as the matter

            in question), and to be free of such unreasonable "seizures" of his person within the

            meaning of the Fourth Amendment.

     90.    In light of Defendant Moreno's manifest ill-will vis-a-vis Plaintiff, on April 13, 2018,

            Plaintiff had no choice but to submit a Verified Motion for Recusal for Cause seeking to

            remove Defendant Moreno from the subject $1,600 civil dispute. See Mullane v. Barclays

            Bank Delaware, Inc., Docket No. 1:18-cv-20596, ECF 39 (S.D. Fla. Feb 15, 2018).

     91.    Several hours later, the same day, Defendant Moreno entered an order granting the said

            motion. Id. at ECF 40.




                                                      17
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 18 of 51




     92.   Quite egregiously, instead of simply performing his professional obligations, and instead of

           simply addressing the merits of the subject motion-once again-Defendant Moreno took

           the opportunity to further defame Plaintiff by publishing on PACER numerous outrageous

           and unfounded accusations regarding Plaintiff. See EXHIBIT C.

     93.   Inter alia, Defendant Moreno sought to retaliate against Plaintiff for correctly and properly

           requesting Moreno's recusal.

     94.   Defendant Moreno had actual knowledge of the fact that the defamatory, extraneous matter

           contained in his April 13, 2018 order would be publicly available and visible for all to see via

           PACER.

     95.   In addition to the foregoing, inexplicably, Moreno specifically commented on ongoing state

           court proceedings in Massachusetts-i.e., matters which Moreno was not even presiding

           over, and had no lawful authority to interfere with.

     96.   Inter alia, Moreno personally criticized actions which had been taken by Plaintiff's attorney

           in the Massachusetts state court proceedings.

     97.   Inter alia, as demonstrated by the April 10, 2018 hearing transcript, Defendant Moreno

           criticized Plaintiff for filings that Plaintiff's attorney had submitted in an unrelated civil

           action within Massachusetts itself. At the time in question, those Massachusetts

           proceedings were still ongoing.

     98.   Clearly unconvinced that he had caused sufficient harm to Plaintiff's personal and business

           reputation-in addition to the harm he also caused to Plaintiff's state court case in

           Massachusetts-Defendant Moreno thereupon proceeded to write a malicious letter to the




                                                     18
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 19 of 51




            University of Miami School of Law, Plaintiff's law school at the time in question. See

            EXHIBITD.

     99.    Both: (i) the April 30, 2018 order [EXHIBIT C]; and (ii) Defendant Moreno's letter to the

            University of Miami [EXHIBIT DJ were factually false, and caused Plaintiff significant

            harm.

     100.   In addition_ to the foregoing, through the assistance of Greenberg and Roberts, Defendant

            Moreno knowingly caused both the USAO and SEC to sever and unilaterally breach their

            respective employment agreements with Plaintiff.

     101.   Defendant Greenberg willfully and knowingly conspired with Moreno by agreeing to

            prematurely terminate Plaintiff's employment at the USAO.

     102.   Although the USAO had agreed to extend Plaintiff's employment prior to the April 10, 2018

            hearing, after the unlawful intervention of Moreno and Greenberg, Plaintiff's USAO

            employment was unilaterally terminated.

     103.   Defendant Greenberg willfully and knowingly conspired with Moreno by agreeing to violate

            Plaintiff's Fourth Amendment rights, and by ordering Defendant Lehr to:

            (i)     unlawfully procure Plaintiff's timesheet from Plaintiff's personal computer

                    through the use of deception; and

            (ii)    thereupon transmit Plaintiff's employment records to Defendant Moreno.

     104.   Defendant Greenberg willfully and knowingly assisted Moreno by failing to warn

            Plaintiff-i.e., his employee, to whom Greenberg owed a duty of care-of:

            (i)     the underlying criminal nature of the April 10, 2018 hearing;

            (ii)    Plaintiff's right to have legal counsel present for all criminal matters;




                                                      19
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 20 of 51




            (iii)   Moreno's unlawful conduct vis-a-vis Plaintiff; and

            (iv)    Lehr's unlawful conduct vis-a-vis Plaintiff.

     105.   Unfortunately for Plaintiff, Defendant Moreno had not yet terminated the scheme, and had

            not yet ended his campaign of terrorizing, humiliating, and denigrating Plaintiff, a mere

            student at the time in question. After the subject April 10, 2018 hearing, Defendant

            Moreno-who was one of only three (3) parties who had access to the non-public transcript

            of the said hearing-transmitted personally or through his agents, or caused to be

            transmitted, a copy of the non-public transcript to Breaking Media Inc. 's Above the Law

            publication and its Chief Editor Elie Mystal in New York, New York.

     106.   Subsequent to the foregoing events, on or about April 30, 2018, through their online

            publication Above the Law, Breaking Media and Mystal published an article entitled as

            follows:



                    JUDGE DETONATES PRO SE LAW STUDENT SO HARD I NOW
                                MUST DEFEND A DUMB KID



     107.   Inter aliaJ the aforesaid article "republished" Defendant Moreno's factually-false and

            bizarre accusations against Plaintiff. [EXHIBIT E].

     108.   Defendant Moreno knew, and also specifically intended, that Defendants Breaking Media

            and Mystal would publish the non-public April 10, 2018 transcript on the internet, together

            with the defamatory representations contained therein.

     109.   Defendants herein and Moreno knew, and also intended, that such a publication would

            harm Plaintiff's business and personal reputation.



                                                     20
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 21 of 51




     110.   As a directly foreseeable consequence of Defendants' false accusations of criminal conduct

            against Plaintiff, together with the subsequent "republications" thereof by Defendant

            Roberts to the SEC' s headquarters in Washington, DC, the SEC foreseeably breached the

            subject contract on May 3, 2018. See EXHIBIT F.

     111.   Moreno knowingly enlisted and conspired with Roberts to interfere with Plaintiff's SEC

            employment agreement.

     112.   Moreno knew of Plaintiff's plans to work for the SEC through his communications with

            Lehr-i.e., Plaintiff's former supervisor and superior at the USAO.

     113.   Via telephone, Defendant Roberts of the SEC unambiguously informed the University of

            Miami School of Law that the singular reason for her decision to cause the SEC to

            unilaterally breach its employment agreement with Plaintiff was the above-mentioned

            erroneous allegations of criminal conduct.

     114.   In or around May 2018, during a telephone call with Marcelyn R. Cox, Esq. of the

            University of Miami School of Law, Defendant Roberts knowingly and maliciously

            slandered Plaintiff by "republishing" and wantonly reiterating the defamatory allegations

            of criminal conduct against Plaintiff that Defendant Moreno had initially made.

     115.   Defendant Roberts knew, or was willful in not knowing,. that the defamatory

            representations vis-a-vis Plaintiff which she knowingly "republished" to Cox were

            factually false. Indeed, as an attorney and litigator, Roberts knew that one does not need to

            use any deception whatsoever in order to simply request a certified copy of the record in a

            public and unsealed civil $1,600 credit card dispute.




                                                     21
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 22 of 51




     116.   During the May 2018 telephone call with Cox, Roberts falsely "republished" the erroneous

            allegations, and falsely accused Plaintiff of having engaged in criminal conduct.

     117.   During the May 2018 telephone call with Cox, Roberts falsely represented that Plaintiff had

            engaged in misconduct and other improper, unethical behavior.

     118.   Further demonstrating Roberts' malicious intent, Roberts contacted the SEC's

            headquarters in Washington, DC, in connection with her efforts to terminate Plaintiff's

            employment agreement with the SEC 's Miami, Florida office.

     119.   During her communications with the SEC's headquarters in Washington, DC, Roberts

            once again willfully and knowingly "republished" the factually-false, defamatory

            allegations of criminal conduct and unethical behavior vis-a-vis Plaintiff.

     120.   Roberts willfully and knowingly entered into an agreement and understanding with Moreno

            and Greenberg to terminate Plaintiff's employment at the SEC's Miami, Florida office.

     121.   Further evidencing Roberts' malicious intent, in addition to the foregoing, Roberts

            thereupon ignored Plaintiff's repeated, numerous attempts to contact her (via telephone,

            voicemail, and also email correspondence) regarding his SEC employment, which was due

            to begin less than two (2) weeks later.

     122.   Because Roberts successfully interfered with Plaintiff's employment agreement with the

            SEC just two (2) weeks before the expected start date, Plaintiff incurred significant

            economic harm and irreparable harm to his future legal career. Indeed, by that late point in

            time, private sector firms were no longer accepting applications.

     123.   Roberts' conduct vis-a-vis Plaintiff was spiteful and malignant, and was done for an

            unlawful and discriminatory purpose.




                                                      22
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 23 of 51




     124.   Defendants knew, or were willful in not knowing, that their interference would foreseeably

            cause the SEC to unilaterally breach the subject employment agreement with Plaintiff.

     125.   Plaintiff incurred significant harm from Defendants' unethical and improper conduct as

            described herein.

     126.   Inter alia, in addition to the foreseeable emotional harm, Plaintiff suffered quantifiable

            economic damages due to the loss of work experience at both the USAO and SEC, which

            naturally would have provided Plaintiff with excellent and economically-advantageous

            employment prospects.

     127.   Indeed, Defendant Roberts-who had personally interviewed Plaintiff for the SEC role-

            had unambiguously promised Plaintiff full-time, gainful employment in the federal

            government in Washington, DC after the completion of his law school studies ifhe would

            agree to accept the Miami, Florida role.

     128.   As a result of Defendants' egregious and unethical conduct, Plaintiff-who has

            subsequently completed his law school studies-is now unemployed.

     129.   Indeed, Plaintiff was not offered any full-time, gainful employment m the federal

            government, notwithstanding Roberts' unambiguous promise to the contrary.

     130.   As a result of Defendants, egregious and unethical conduct, Plaintiff can no longer obtain

            positive work references from either the USAO or the SEC.

     131.   Unfortunately, as a result, Plaintiff's loss offuture earnings over the course of his lifetime

            is substantial.

     132.   Plaintiff cannot secure legal employment iri a position for which he is qualified as a direct

            result of his loss of personal and professional reputation.




                                                       23
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 24 of 51




     133.     As a foreseeable consequence of Defendants' acts and omissions, Plaintiff has been forced

              to abandon his career goals of practicing law on behalf of the federal government, together

              with his dream of one day practicing in the field of international litigation.

     134.     As a foreseeable consequence of Defendants' acts and omissions, Plaintiff was not offered

              any full-time employment with the federal government, nor was he able to secure

              alternative employment in the private sector due to his inability to complete a second-year

              internship in a law firm.

     135.     As a foreseeable consequence of Defendants' acts and om1ss10ns, the defamatory

              statements were foreseeably "republished" within both Florida and Massachusetts-as

              well as in national legal publications on the internet-and were even relied upon by

              unrelated third parties. See, e.g., EXHIBIT G.

     136.     The subsequent republications of the defamatory statements m Florida and m

              Massachusetts foreseeably caused Plaintifffurther irreparable harm.

     137.     As a result of Defendants' wrongdoing, Plaintiff foreseeably withdrew from the University

              of Miami School of Law and foreseeably moved home to Massachusetts.

     138.     In addition to the substantial harm to Plaintiff's legal career, Plaintiff has foreseeably

              suffered from depression, severe anxiety, and thoughts of suicide.



                                                    COUNTI
            Civil Liability pursuant to the Racketeer Influenced and Corrupt Organizations Act
                                   ("RICO"), 18 U.S.C. §§ 1964(a), (c)
                                           ( against all Defendants)

     139.     Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

              by reference as if fully restated herein.


                                                          24
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 25 of 51




     140.   Defendants are all "persons" within the meaning of 18 U.S.C. § 1961(3). 2

     141.   By acting in concert, Defendants created an "association-in-fact," and constitute

            "individual[s]" and a "group of individuals" giving rise to an "enterprise" within the

            meaning of 18 U.S.C. § 1961(4). The said Enterprise consists of Moreno, Roberts,

            Greenberg, and Lehr collectively (hereinafter, "the Enterprise"), together with their

            agents.

     142.   The said Enterprise was formed and employed as a tool to effectuate Defendants' pattern

            of racketeering activity. 3

     143.   The said Enterprise engaged in a "pattern of racketeering activity" within the meaning of

            18 u.s.c. §§ 1961(1), (5).

     144.   Acting through the said Enterprise, Defendants committed two (2) or more of the predicate

            unlawful acts set forth in 18 U.S.C. § 1961(1).

     145.   Inter alia, the Enterprise violated 18 U.S.C. § 1513(e) by retaliating against Plaintiff, a

            "victim" within the meaning of same.

     146.   Pursuantto 18 U.S.C. § 1513(e), "[w]hoever knowingly, with the intent to retaliate, takes

            any action harmful to any person, including interference with the lawful employment

            or livelihood of any person, for providing to a law enforcement officer any truthful




     2
       To establish a RICO violation, a plaintiff must show" (1) conduct (2) of an enterprise (3) through
     a pattern (4) of racketeering activity." Efron v. Embassy Suites (Puerto Rico), Inc., 223 F.3d 12,
     14-15 (1st Cir. 2000) (quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)).
     3
       To demonstrate a "pattern," a plaintiff need only show two (2) predicate acts of racketeering
     activity, from the list set forth at 18 U.S.C. § 1961(1). See H.J. Inc. v. Northwestern Bell Tel. Co.,
     492 U.S. 229, 239 (1989).


                                                      25
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 26 of 51




            information relating to the commission or possible commission of any Federal offense,

            shall be fined under this title or imprisoned not more than 10 years, or both."

     147.   Defendants herein knowingly committed mail fraud within the meaning of 18 U.S.C. §

            1341. The term "mail fraud," as used in a RICO context, is extremely "broad in scope and

            its fraudulent aspect is measured by a nontechnical standard, condemning conduct which

            fails to conform to standards of moral uprightness, fundamental honesty, and fair play."

            (Emphasis supplied) United States v. Bishop, 825 F.2d 1278, 1280 (8th Cir. 1987). RICO

            "mail fraud" is broader than common law fraud or common law deceit. Iron Workers Local

            Union No.17 Ins. Fund v. Philip Morris, Inc., 182 F.R.D. 523, 535 (N.D. Ohio 1998).

     148.   For the predicate RICO offense of "mail fraud," a Plaintiff need only demonstrate that the

            fraudulent scheme had as its object the deprivation of a "property interest." See Michael

            Anthony Jewelers, Inc. v. Peacock Jewelry, Inc., 795 F. Supp. 639, 653 (S.D.N.Y. 1992). In

            the case at bar, these "property interests" include, without limitation, Plaintiff's

            contractual agreements with the USAO, SEC, and the University of Miami.

     149.   Inter alia, the Enterprise violated 18 U.S.C. §§ 1512(b), (d) (relating to tampering with a

            victim).

     150.   Pursuant to 18 U.S.C. § 1512(b), "[w]hoever knowingly uses intimidation, threatens, or

            corruptly persuades another person, or attempts to do so, or engages in misleading

            conduct toward another person, with intent to[] cause or induce any person to[] withhold

            testimony, or withhold a record, document, or other object, from an official proceeding

            [or] hinder, delay, or prevent the communication to a law enforcement officer or judge

            of the United States ofinformation relating to the commission or possible commission




                                                     26
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 27 of 51




            of a Federal offense [ ... ] shall be fined under this title or imprisoned not more than 20

            years, or both."

     151.   Pursuant to 18 U.S.C. § 1512(d), "[w]hoever intentionally harasses another person and

            thereby hinders, delays, prevents, or dissuades any person from[] attending or

            testifying in an official proceeding [or] reporting to a law enforcement officer or judge

            of the United States the commission or possible commission of a Federal offense [ ...

            ] or attempts to do so, shall be fined under this title or imprisoned not more than 3 years,

            or both."

     152.   The said Enterprise sought to dissuade Plaintiff from reporting the numerous violations of

            federal law committed by the Enterprise to "law enforcement officer[s.]"

     153.   The said Enterprise sought to dissuade Plaintiff from submitting verified pleadings

            regarding the unlawful conduct of the Enterprise in "official" federal court proceedings.

     154.   Not only did Plaintiff properly and correctly report the numerous "federal offenses" to

            Lehr, a law enforcement officer-not knowing of her involvement in the Enterprise at the

            time in question-Plaintiff also reported the federal offenses to Defendants Greenberg and

            Roberts, who are also law enforcement officers. These "federal offenses" include, without

            limitation:

            (i)     the constitutional violations described hereinabove, including inter alia all

                    actionable conduct under Bivens;

            (ii)    criminal violations of the Privacy Act 4 of 1974, 5 U.S.C. § 552a(i)(l);



     4
      The Privacy Act of 1974 provides for criminal penalties as well as civil remedies. Pursuant to 5
     U.S.C. § 552a(i)(l), "[a]ny officer or employee of an agency, who by virtue of his employment or
     official position, has possession of, or access to, agency records which contain individually


                                                      27
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 28 of 51




            (iii)    mail fraud within the meaning of 18 U.S.C. § 1341;

            (iv)     criminal tampering with a victim within the meaning of 18 U.S.C. §§

                     1512(b), (d);

            (v)      criminal intimidation and "misleading conduct" within the meaning of 18

                     U.S.C. § 1512(b);

            (vi)     criminal retaliation within the meaning of18 U.S.C. § 1513(e);

            (vii)    criminal violations of the Stored Communications Act ("SCA"), 18 U.S.C.

                     § 2701;

            (viii)   criminal violations of the Electronic Communications Privacy Act

                     ("ECPA"), 18 U.S.C. § 2511;

            (ix)     criminal violations of the Computer Fraud and Abuse Act (" CFAA"), 18

                     U.S.C. § 1030; and

            (x)      criminal violations of 18 U.S.C. § 1719 ("Franking privilege") for the use of

                     taxpayer-funded postage for personal purposes.

     155.   The said Enterprise engaged in and affected interstate commerce. Inter alia, the Enterprise

            interfered with interstate employment contracts entered into between Plaintiff and the

            Executive Branch of the United States Government, contractual agreements between

            Plaintiff and the University of Miami, and other contractual agreements across state lines.




     identifiable information the disclosure of which is prohibited by this section or by rules or
     regulations established thereunder, and who knowing that disclosure of the specific material is so
     prohibited, willfully discloses the material in any manner to any person or agency not entitled to
     receive it, shall be guilty of a misdemeanor and fined not more than $5,000."


                                                      28
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 29 of 51




     156.   Plaintiff's employment agreements with the United States, viz. USAO and SEC, together

            with his contractual agreement with the University of Miami, were all entered into in the

            Commonwealth of Massachusetts.

     157.   At all times relevant hereto, Defendants exerted full control over the said Enterprise. Each

            participant in the Enterprise had a systematic linkage to the other participants with a view

            to continue coordination of their collective activities.

     158.   Through the subject Enterprise, Defendants functioned as one continuing unit with the

            express purpose of furthering the illegal scheme and common purposes.

     159.   The unlawful acts of the subject Enterprise unfortunately remain ongoing. Inter alia, the

            Enterprise knowingly caused the USAO and SEC to withhold more than 1,400 responsive

            documents from Plaintiff in connection herewith in response to Plaintiff's numerous

            requests under the Freedom of Information Act ("FOIA ") and the Privacy Act of 1974

            ("Privacy Act").

     160.   By way of further example, even as of the time of writing, Defendant Moreno refuses to

            withdraw and/ or strike any of the defamatory, extraneous representations contained in

            Mullane v. Barclays Bank Delaware, Inc., Docket No. 1:18-CV-20596, ECF 39 (S.D. Fla.

            Feb 15, 2018), nor has he retracted any of the false statements made to the USAO vis-a-vis

            Plaintiff.

     161.   Inter alia, the Defendants used interstate mails, wires, the internet, and other electronic

            facilities to carry out the common scheme.

     162.   Plaintiff has foreseeably been injured in his property and business by reason of these

            violations. Without limitation, Defendants interfered with Plaintiff's current and




                                                      29
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 30 of 51




            prospective contractual and economic relations, and caused Plaintiff to lose employment

            and employment opportunities, together with contracts and contractual relations.

     163.   Plaintiff's injuries were directly and proximately caused by the said Defendants'

            racketeering activities as further described hereinabove.

     164.   Plaintiff has a private right of action, and has standing to assert a claim for violations

            hereunder.

     165.   By reason of these violations of 18 U.S.C. § 1962(c), as a matter oflaw, Defendants are

            liable to Plaintiff for treble damages, together with reasonable attorneys' fees and costs.



                                                  COUNT II
                                           Civil RICO Conspiracy
                                           ( against all Defendants)

     166.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     167.   The Supreme Court of the United States has held that a RICO conspiracy claim extends

            even broader that RICO claims, and that any person who agrees or conspires to pursue the

            same unlawful objective shall be held liable for a RICO violation. See, e.g., Salinas v. United

            States, 522 U.S. 52, 63-64 (1997).

     168.   As further described hereinabove, Defendants Roberts, Lehr, and Greenberg conspired

            with Defendant Moreno to further an endeavor which, if completed, would satisfy all

            elements of a civil RICO claim. See CGC Holding Co., LLC v. Broad and Cassel, 773 F.3d

            1076, 1088 (10th Cir. 2014) (one conspires to violate RICO by adopting the goal of

            furthering the enterprise, "even if the conspirator does not commit a predicate act");

            see also United States v. Godwin, 765 F.3d 1306, 1324 (11th Cir. 2014).


                                                        30
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 31 of 51




     169.   The common scheme of Defendants was the proximate cause of Plaintiff's significant harm

            incurred therefrom.




                                                 COUNT III
                             Civil Conspiracy pursuant to the Common Law
                                         of the State of Florida
                                        ( against all Defendants)

     170.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     171.   As further described herein, ante, Defendants Greenberg, Lehr, and Roberts entered into

            an agreement and understanding with Moreno to engage in numerous unlawful acts and

            omissions, and by unlawful means.

     172.   Each Defendant committed numerous overt acts in pursuance of the conspiracy, and

            caused Plaintiff significant harm as a foreseeable result thereof. 5




                                                 COUNTIV
                                               Slander per se
                                ( against Defendants Roberts and Moreno)

     5
      The elements of civil conspiracy under Florida law are: "(1) an agreement between two or more
     parties (2) to do an unlawful act by unlawful means (3) the committing of an overt act in pursuance
     of the conspiracy and (4) damage to the plaintiff as a result of the act." Bankers Life Ins. Co. v.
     Credit Suisse First Boston Corp., 590 F. Supp. 2d 1364, 1368 (M.D. Fla. 2008) (citing Walters v.
     Blankenship, 931 So. 2d 137, 140 (Fla. 5th DCA 2006)). In Florida, "[t]he gist of a civil action for
     conspiracy is not the conspiracy itself, but the civil wrong which is done pursuant to the conspiracy
     and which results in damage to the plaintiff." (Emphasis supplied) Liappas v. Augoustis, 47 So. 2d
     582,582 (Fla. 1950). Under Florida common law, "the mere force of numbers, acting in unison,
     or other exceptional circumstances, gives rise to an independent wrong. In such cases the
     conspiracy itselfbecomes the gist of the action." Liappas, 47 So. 2d at 583; Snipes v. W. Flagler
     Kennel Club, Inc., 105 So. 2d 164, 165 (Fla. 1958).



                                                        31
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 32 of 51




     173.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     174.   In or around April 10, 2018, during a personal telephone call with Defendant Greenberg,

            Defendant Moreno falsely accused Plaintiff of criminal conduct, viz. violations of18 U.S.C.

            § 912.

     175.   Moreno knew, or was reckless in not knowing, that his representations to Greenberg were

            factually false.

     176.   In addition, in or around May 2018, during a telephone call with Marcelyn R. Cox, Esq. of

            the University of Miami School of Law, Defendant Roberts knowingly and maliciously

            slandered Plaintiff by "republishing" and reiterating the defamatory allegations against

            Plaintiff that Defendant Moreno had initially made.

     177.   Defendant Roberts knew, or was willful in not knowing, that the defamatory

            representations vis-a-vis Plaintiff which she knowingly "republished" to Cox were

            factually false. Indeed, as an attorney and litigator, Roberts knew that one does not need to

            use any deception whatsoever in order to simply request a certified copy of the record in a

            public and unsealed civil $1,600 credit card dispute.

     178.   During the May 2018 telephone call with Cox, Roberts knowingly "republished" the

            erroneous allegations, and falsely accused Plaintiff of having engaged in criminal conduct.

     179.   During the May 2018 telephone call with Cox, Roberts falsely represented that Plaintiff had

            engaged in misconduct and improper, unethical behavior.




                                                        32
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 33 of 51




     180.   Further evidencing and demonstrating Roberts' malicious intent, Roberts also contacted

            the SEC' s headquarters in Washington, DC, in connection with her efforts to terminate

            Plaintiff's employment agreement with the SEC's Miami, Florida office.

     181.   During her communications with the SEC's headquarters in Washington, DC, Roberts

            willfully and knowingly "republished" the factually-false, defamatory allegations of

            criminal conduct and unethical behavior vis-a-vis Plaintiff.

     182.   Because the subject slander entails accusations of criminal conduct, the slander is "per se"

            under the common law of the State of Florida, and Plaintiff's damages are presumed as a

            matter oflaw.

     183.   Because the subject slander pertains to Plaintiff's trade and profession, the slander is "per

            se" under the common law of the State of Florida, and Plaintiff's damages are presumed as

            a matter oflaw.

     184.   Defendants Moreno and Roberts had actual knowledge of the fact that their false

            representations would foreseeably harm Plaintiff's reputation, as well as his future trade

            and profession.

     185.   Defendant Roberts' representations to both Cox and the SEGheadquarters in Washington,

            DC, were not protected by "absolute privilege," as they were made ultra vires and were

            personal in nature.

     186.   Defendant Moreno's representations to Greenberg were not protected by "absolute

            privilege," as they were made ultra vires, were personal in nature, and were made during a

            personal telephone call.




                                                     33
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 34 of 51




     187.   The said Defendants' representations were not protected by any cloak of "qualified

            privilege" as the said Defendants acted with "actual malice" within the meaning of New

            York Times v. Sullivan, 376 U.S. 254 (1964) and its progeny.

     188.   The said Defendants knew, or were reckless in not knowing, that the aforesaid defamatory

            accusations and "republications" of criminal conduct vis-a-vis Plaintiff were all factually

            false.

     189.   Inter alia, Defendants Moreno and Roberts knew, or were reckless in not knowing, that

            Plaintiff did not need to "pretend" to be sent by the USAO merely in order to obtain copies

            of the publicly-available record.

     190.   The defamatory statements were "republished" by Roberts to Cox and to the SEC's

            Washington, DC headquarters, i.e. third parties.

     191.   Moreno's defamatory representations were "republished" to numerous third parties,

            including, without limitation, Greenberg.

     192.   Moreno and Roberts knew, or were reckless in not knowing, of the harm their defamatory

            representations would cause Plaintiff. This includes, without limitation, the severe harm to

            Plaintiff's reputation, business opportunities, employment opportunities, social

            relationships, career, and health.

     193.   The said Defendants' unlawful acts and omissions as described hereinabove were the

            proximate cause of all of the foreseeable harm incurred by Plaintiff.

                                              COUNTY
                           Tortious Interference with Contractual Relations
                                       ( against all Defendants)




                                                     34
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 35 of 51




     194.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     195.   Plaintiff had two (2) separate employment contracts with two (2) separate third parties,

            viz., the USAO and the SEC.

     196.   Defendants Greenberg and Roberts willfully and knowingly caused both the USAO and the

            SEC to breach their respective employment agreements with Plaintiff.

     197.   Plaintiff also had a contractual relationship with the University of Miami, which

            Defendants Moreno and Roberts had actual knowledge of.

     198.   Defendants Moreno and Roberts willfully and knowingly interfered with Plaintiff's

            contractual relationship with the University of Miami by mailing the University a malicious

            and factually-false letter wherein Moreno accused Plaintiff of misconduct and criminal

            activity, and by falsely "republishing" the defamatory and factually-false representations

            to Cox.

     199.   As a result of Defendant Moreno's letter, Plaintiff:

            (i)       was unduly prevented from studying at the University of Miami due to being

                      repeatedly questioned regarding Moreno's defamatory and patently-false

                      allegations and called into numerous meetings; and

            (ii)      incurred severe depression, anxiety, nausea, headaches, and other emotional and

                      physical ailments which foreseeably caused him to withdraw from the Law School

                      and move home to Massachusetts.

     200.   Defendants lacked any privilege to induce the said breaches.




                                                        35
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 36 of 51




     201.   As described hereinabove, Defendants' deliberate interference was intentional, and was

            improper as to both motive and means.

     202.   Defendants all acted with malice, as Defendants' purposes were spiteful and malignant.

     203.   Defendants' intentional interference with the aforesaid contractual relationships was the

            proximate cause of Plaintiff's harm.

     204.   All of Plaintiff's damages, as described more fully hereinabove, were the directly

            foreseeable result of Defendants' intentional and deliberate interference.



                                              COUNTVI
                     Tortious Interference with Advantageous Business Relations
                                       ( against all Defendants)


     205.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     206.   Plaintiff had two (2) separate business relationships with two (2) separate third parties, to

            wit, the USAO and the SEC.

     207.   Plaintiff enjoyed an economic benefit from each of the aforesaid business relationships,

            including, but not limited to: professional recommendations; the required work experience

            needed for Plaintiff's job prospects and employability; learning and development of critical

            legal abilities and expertise; and the important formation of professional and personal

            relationships with countless attorneys in the employ of the USAO and SEC.

     208.   Defendants knew, or were willful in not knowing, of the aforesaid business relationships.

     209.   As further described hereinabove, Defendants interfered with the two (2) separate business

            relationships through an improper motive and improper means.



                                                        36
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 37 of 51




     210.   Defendants acted with malice vis-a-vis Plaintiff, and their purposes were spiteful and

            malignant.

     211.   Defendants' interference was the proximate cause of Plaintiff's harm.

     212.   Plaintiff foreseeably lost the innumerable advantages of the two (2) business relationships

            as a direct and natural consequence of Defendants' conduct.

     213.   Defendants lacked any cognizable privilege to induce the said losses.



                                                 COUNTVll
                    Tortious Interference with Prospective Economic Advantages
                                       (against all Defendants)

     214.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     215.   Plaintiff enjoyed economic relationships between the USAO and the SEC which contained

            a reasonably probable future economic benefit or advantage to Plaintiff.

     216.   Defendants knew, or were willful in not knowing, of the existence of the two (2) aforesaid

            employment relationships, as well as Plaintiff's separate contractual relationship with the

            University of Miami.

     217.   Defendants knew, or were willful in not knowing, that their actions would interfere with

            the said relationships and cause Plaintiff to lose, in whole or in part, the highly probable

            future economic benefits and advantages of the relationships.

     218.   Defendants acted with malice, and Defendants' purposes were spiteful and malignant.

     219.   As further described hereinabove, Defendants "willfully" and "knowingly," either

            directly or indirectly, interfered with the aforesaid separate business relationships through

            an improper motive and improper means.


                                                        37
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 38 of 51




     220.   Defendants acted with the sole purpose of harming Plaintiff, and acted by means that are

            dishonest, unfair, and otherwise improper.

     221.   Defendants' interference was the proximate cause of Plaintiff's harm.

     222.   Plaintiff foreseeably lost the innumerable advantages of these and countless other business

            and employment relationships as a direct and natural consequence of Defendants' conduct.

     223.   Defendants lacked any privilege to induce the said losses.



                                              COUNT VIII
                               Intentional Infliction of Emotional Distress
                                        (against all Defendants)


     224.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     225.   As further explained hereinabove, at all times relevant hereto, Defendants acted

            intentionally in their actions against Plaintiff.

     226.   Defendants knew, or were willful in not knowing, that emotional distress was the likely and

            foreseeable result of their conduct.

     227.   Defendants' conduct, as described hereinabove, was extreme, outrageous, beyond the

            standards of decency, and utterly intolerable in a civilized society.

     228.   Defendants are the direct and proximate cause of Plaintiff's distress.

     229.   Plaintiff foreseeably suffered-and continues to suffer-emotional distress as a result of

            Defendants' conduct.

     230.   The emotional distress sustained by the Plaintiff was severe and of a nature that no

            reasonable person could be expected to endure it.



                                                        38
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 39 of 51




                                                 COUNTIX
                                     As and for a First Count of Deceit
                                       (against Defendant Roberts)

     231.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     232.   Defendant Roberts willfully and knowingly caused the SEC to send Plaintiff a factually false

            and deceptive letter, falsely representing that Plaintiff had "failed" the SEC' s background

            check.

     233.   The said letter was factually false. By way of example only, just months earlier, Plaintiff had

            in fact successfully passed the more stringent personnel background check of the USAO for

            his employment in that office.

     234.   The true reason for the SEC' s unilateral breach of its employment agreement with Plaintiff

            was that Roberts had personally induced the said breach, and, in furtherance of her

            conspiracy with Moreno, personally caused the SEC to breach its employment relationship

            with Plaintiff.

     235.   Through Roberts' false and deceptive representations to Plaintiff, Roberts reasonably

            expected to induce action or forbearance of a definite and substantial character on the part

            of Plaintiff.

     236.   Defendant Roberts' deceitful representations did, in fact, induce such action or

            forbearance by Plaintiff, and prevented Plaintiff from, inter alia:

            (i)      timely learning of Roberts' personal involvement in the conspiracy; and




                                                        39
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 40 of 51




            (ii)    taking the appropriate remedial measures in order to remedy the breach of contract

                    caused by Roberts and her agents.

     237.   Plaintiff incurred severe, irreparable economic and emotional harm as a result of the deceit.



                                                  COUNTX
                                   As and for a Second Count of Deceit
                                       ( against Defendant Moreno)

     238.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     239.   Defendant Moreno himself called Plaintiff on his personal cell phone number and left a

            recorded voicemail, unambiguously ordering Plaintiff to appear in federal court the

            following day for a civil credit card matter.

     240.   The said representation was deceptive, dishonest, and factually false.

     241.   The true reason for Moreno's message was so that Plaintiff would not know that Defendant

            Moreno intended to violate Plaintiff's constitutional rights without having his attorney

            present.

     242.   The true reason for Moreno's message was so that Defendant Moreno could verbally

            defame, abuse, denigrate, and publicly humiliate Plaintiff without Plaintiff's attorney being

            present in the courtroom.

     243.   Through his false and deceptive representations to Plaintiff, Defendant Moreno reasonably

            expected to induce action or forbearance of a definite and substantial character on the part

            of Plaintiff.




                                                        40
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 41 of 51




     244.   Defendant Moreno's false and deceptive representation did, in fact, induce such action and

            forbearance. Indeed, on April IO, 2018, Plaintiff appeared before Defendant Moreno

            without an attorney being present.

     245.   Plaintiff incurred severe, irreparable emotional and economic harm as a result of the deceit.



                                               COUNTXI
                       Invasion of Privacy-Intrusion upon Seclusion and Solitude
                         In Violation of the Common Law of the State of Florida
                                        and Fla. Const. art. I, § 23
                           (against Defendants Greenberg, Moreno, and Lehr)

     246.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     247.   The federal right to privacy extends protection in certain circumstances against disclosure

            of personal matters. In Florida, a person's right to privacy is independently protected by

            its state constitution. Rasmussen v. S. Fla. Blood Serv., Inc., 500 So. 2d 533,535 (Fla. 1987).

     248.   Fla. Const. art. I, § 23 affords individuals such as Plaintiff protection against the increasing

            collection, retention, and use of information relating to all facets of an individual's personal

            life. This includes the unlawful and unauthorized procurement of confidential employment

            records.

     249.   As further explained hereinabove, Moreno, Lehr, and Greenberg intentionally, willfully,

            and knowingly invaded Plaintiff's right to privacy of a "private matter,"· and intruded upon

            Plaintiff's right to seclusion and solitude.

     250.   The intrusion was unlawful, unauthorized, and undertaken by Moreno, Lehr, and

            Greenberg without Plaintiff's express or implied consent thereto.




                                                        41
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 42 of 51




     251.   At all times relevant hereto, Plaintiff had a reasonable expectation that his USAO

            employment records would be kept private.

     252.   Greenberg unreasonably intruded upon Plaintiff's solitude and seclusion, together with

            Plaintiff's right to be left alone, and ordered Lehr to comply with Moreno's unlawful

            requests.

     253.   Greenberg acted without authorization, and intentionally invaded the private affairs of

            Plaintiff.

     254.   The invasion of privacy, especially the unauthorized and unlawful access of Plaintiff's

            confidential employment records on his personal laptop through deceit, is highly offensive

            to any reasonable person.

     255.   As a direct consequence of the invasion of privacy, Plaintiff foreseeably incurred substantial

            harm, including, without limitation, the foreseeable mental anguish and suffering

            therefrom.

     256.   Defendant Greenberg was the proximate cause of Plaintiff>s harm.

     257.   Defendant Greenberg acted with "actual malice" and with a malignant purpose by

            maliciously and wantonly invading Plaintiff's right to privacy.



                                              COUNT XII
                                    Public Disclosure of Private Facts
                          ( against Defendants Greenberg, Moreno, and Lehr)

     258.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.




                                                        42
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 43 of 51




     259.   Inter alia) on a personal telephone call, Greenberg and Moreno discussed Plaintiff's

            confidential employment records, which Lehr subsequently transmitted to Moreno.

     260.   Greenberg knew, or had reason to know, that the disclosed and "published" private matter

            would likely become known to countless other persons and/ or the general public, including,

            without limitation, employees at the USAO and SEC.

     261.   Greenberg's disclosure of Plaintiff's confidential and unlawfully-obtained employment

            records to Moreno was not authorized through either a warrant or Plaintiff's consent, and

            was not protected by any cloak of privilege.

     262.   The disclosure was ultra vires, and Moreno, Greenberg, and Lehr acted in the absence of

            any jurisdiction and/ or authority therefor.

     263.   By violating the Fourth Amendment of the United States Constitution and the Privacy Act

            of 1974, inter alia, the said Defendants willfully and knowingly violated Plaintiff's right to

            privacy.

     264.   Plaintiff reasonably expected that his employment records on his personal laptop computer

            would remain private.

     265.   This public disclosure of private facts, as well as the unauthorized access of Plaintiff's

            confidential employment records, is highly offensive to any reasonable person.

     266.   As a direct consequence of the public disclosure of private facts, Plaintiff foreseeably

            incurred substantial harm, including, without limitation, the foreseeable mental anguish

            and suffering therefrom.

     267.   Defendants Moreno, Greenberg, and Lehr were all the proximate cause of Plaintiff's harm.




                                                      43
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 44 of 51




     268.   The said Defendants acted with malice by maliciously and wantonly invading Plaintiff's

            right to privacy and thereupon publicly disclosing and "publishing" numerous private facts

            therefrom.


                                        COUNT XIII
                                 Civil Liability pursuant to
     Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)
                                  ( against all Defendants)

     269.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     270.   In Bivens, supra, the United States Supreme Court created a private right of action for

            damages against federal officers such as Greenberg and Roberts who are alleged to have

            violated a citizen's constitutional rights. See Correctional Services Corp. v. Malesko, 534

            U.S. 61, 66 (2001); Bivens, 403 U.S. 388, 91 (1971).

     271.   Bivens promotes a right of action under federal common law against individual federal

            officials when the only alternative is a Federal Tort Claims Act (hereinafter, "FTCA")

            claim against the United States, which the Supreme Court has held is insufficient to deter

            unconstitutional acts by individuals. Carlson v. Green, 446 U.S. 14, 18-23 (1980);

            Correctional Services Corp. v. Malesko, 534 U.S. 61, 67-68 (2001); see also 28 U.S.C.

            §2679(b)(2).

     272.   Pursuant to same, all of the constitutional violations, as described hereinabove, give rise to

            cognizable and justiciable claims against Defendants herein.

     273.   At all times relevant hereto, Defendants acted under color offederal law.




                                                        44
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 45 of 51




     274.   The said Defendants' acts and om1ss10ns violated, without limitation: the Fourth

            Amendment of the United States Constitution, and the right to be free from unreasonable

            searches and seizures; Plaintiff's property rights (viz. the USAO and SEC employment

            agreements); Plaintiff's right to petition the judiciary for redress; Plaintiff's constitutional

            right to privacy; Plaintiff's right to legal counsel in all criminal matters; and countless other

            wrongs in violation of Plaintiff's rights under the United States Constitution.

     275.   Plaintiff foreseeably incurred irreparable harm from all of the aforesaid constitutional

            violations.



                                                COUNTXN
                                             Bivens Conspiracy
                                          ( against all Defendants)

     276.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     277.   As further described herein, ante, Defendants entered into an agreement and

            understanding to violate Plaintiff's rights under the United States Constitution. These

            rights include, without limitation: the Fourth Amendment of the United States

            Constitution, and Plaintiff's right to be free from unreasonable searches and seizures;

            Plaintiff's property rights (viz. the USAO and SEC employment agreements); Plaintiff's

            right to petition the judiciary for redress; Plaintiff's constitutional right to privacy;

            Plaintiff's right to legal counsel in all criminal matters; and countless other constitutional

            rights which were knowingly violated by Defendants herein.




                                                        45
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 46 of 51




     278.   Each Defendant committed numerous acts in furtherance of the conspiracy to deprive

            Plaintiff of his constitutional rights.



                                                  COUNTXV
                                          Aiding and Abetting
                           (against Defendants Roberts, Lehr, and Greenberg)

     279.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     280.   Defendants Roberts, Lehr, and Greenberg all had actual knowledge of the unlawful acts and

            omissions committed by Moreno against Plaintiff, as more fully described hereinabove.

     281.   Defendants Roberts, Lehr, and Greenberg, individually and through their agents,

            knowingly aided, abetted, and assisted Moreno in pursuance of the scheme, and in

            furtherance of the unlawful conduct vis-a-vis Plaintiff.

     282.   Defendants Roberts, Lehr, and Greenberg knew, or had reason to know, that Plaintiff

            would be significantly harmed as a result of the scheme, as a result of their material

            assistance in the scheme, and as a result of the unlawful conduct of Moreno.

     283.   As a result of the foregoing, and as a matter oflaw, Roberts, Lehr, and Greenberg are liable

            for all damages directly and proximately caused to Plaintiff through the unlawful conduct

            of Moreno.



                                               COUNTXVI
                                              Abuse of Process
                                        (against Defendant Moreno)




                                                        46
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 47 of 51




     284.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     285.   Acting ultra vires and without jurisdiction, Defendant Moreno unlawfully misused a civil

            proceeding for a purpose for which it is not designed. 6

     286.   Defendant Moreno used the civil proceeding for an ulterior and illegitimate purpose.

     287.   Inter alia., Defendant Moreno used a civil $1,600 credit card dispute to discuss Plaintiff's

            confidential-and wholly unrelated-employment records which Defendant Moreno had

            unlawfully obtained without a warrant in violation of the Privacy Act of 1974 and the Fourth

            Amendment of the United States Constitution.

     288.   Inter alia., Defendant Moreno used a civil proceeding-wherein Plaintiff was prose-to

            interrogate Plaintiff, without counsel, regarding a criminal matter.

     289.   As a direct consequence of Defendant Moreno's abuse of process, Plaintiff foreseeably

            incurred substantial harm, including, without limitation, the foreseeable mental anguish

            and suffering therefrom.



                                                COUNTXVII
                                    Aiding and Abetting of Libel per se
                                      ( against Defendant Moreno)


     290.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.




     6
       Courts have held that a non-party to the underlying proceeding such as Defendant Moreno may
     be held liable for malicious abuse of process where the non-party was an "active participant"
     in the proceeding. See, e.g., Harvey v. Thi of N.M., No. 12-CV-727 MCA/LAM, 2015 U.S. Dist.
     LEXIS 182695 (D.N.M. Mar. 31, 2015).


                                                        47
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 48 of 51




     291.   At all times relevant hereto, Plaintiff was, and remains, a "private person."

     292.   At all times relevant hereto, Plaintiff acted individually, and not on behalf of the United

            States or its agencies.

     293.   Plaintiff has not actively sought any publicity, public note, or prominence outside of

            implementing his own business affairs in private transactions.

     294.   Plaintiff is not a "public figure" or official within the meaning of New York Times v.

            Sullivan, 376 U.S. 254 (1964) and its progeny.

     295.   Elie Mystal and Breaking Media intentionally published to the general public a defamatory

            April 30, 2018 article in writing and on the internet.

     296.   The subject article directly pertained to Plaintiff, as expressly stated in its defamatory title.

     297.   The subject article was defamatory in its entirety, contained numerous false

            representations of "fact," and "republished" all of Defendant Moreno's defamatory

            representations.

     298.   Defendants Mystal and Breaking Media acted with "actual malice" within the meaning of

            New York Times, supra, because they knew, or were reckless in not knowing, that their

            material representations in the subject article pertaining to Plaintiff were false.

     299.   In the subject Breaking Media article, the abusive and derogatory language used to describe

            Plaintiff, e.g., "entitled ponce," "dumb," "brat," etc., cannot possibly be construed or

            interpreted as anything but malevolent.

     300.   As a matter of law, the written representations of Mystal and Breaking Media constitute

            libel per se. Inter alia, Mystal and Breaking Media accused Plaintiff of having violated 18

            U.S.C. § 912, a criminal offense punishable by three (3) years in federal prison. Further,




                                                       48
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 49 of 51




            the said Defendants had actual knowledge of the fact that their defamatory representations

            would foreseeably harm Plaintiff's future trade or profession.

     301.   By transmitting the subject non-public April 10, 2018 hearing transcript to Mystal and

            Breaking Media for the express purpose of publication on the internet, Defendant Moreno

            knowingly and materially aided and abetted the publication of libel per se.

     302.   Defendant Moreno knew, or was willful in not knowing, that the publication of libel per se

            was the foreseeable result of his acts.

     303.   The unlawful acts of Mystal and Breaking Media, together with the material assistance of

            Moreno, were the proximate cause of the foreseeable harm incurred by Plaintiff.




                                              COUNT XVIII
                                       Republications of Libel per se
                                       ( against Defendant Moreno)

     304.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them

            by reference as if fully restated herein.

     305.   Numerous "republications,, of the defamatory representations originally "published,, by

            Defendant Moreno were subsequently made by third parties. See, e.g., EXHIBIT G.

     306.   Under the common law of the State of Florida, original "publishers" of defamatory

            representations are liable for any and all subsequent "republications,, made by third parties

            where republication is "reasonably foreseeable.,, See, e.g., Klayman v. Judicial Watch,

            Inc., 22 F. Supp. 3d 1240, 1251 (S.D. Fla. 2014) (Altonaga,J.)




                                                        49
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 50 of 51




     307.       Collectively, all of the "republications" of the defamatory representations made by third

                parties were "reasonably foreseeable" to Defendant Moreno, i.e., the original "publisher"

                of the representations.

     308.       Plaintiff was foreseeably harmed as a result of the numerous "republications."



                                          DEMAND FOR TRIAL BY JURY

            Plaintiff hereby demands a trial by jury on all claims, issues, and questions of fact so triable.



                                              PRAYER FOR RELIEF


                WHEREFORE, Plaintiff prays that this Honorable Court:

     (i)        Enter judgment in favor of Plaintiff and against Defendants on all counts herein;

     (ii)       Issue a mandatory injunction and order permanently barring and enjoining Defendants

                from engaging in such unlawful conduct;

     (iii)      Grant declaratory relief against Defendants for all of the unlawful acts and omissions as

                described herein;

     (iv)       Award Plaintiff all damages sustained as a result of Defendants' unlawful conduct pursuant

                to all counts herein, including, but not limited to, economic damages vis-a-vis the two (2)

                subject contracts; lost future earnings and economic losses; monetary compensation for

                Plaintiff's loss of reputation, mental anguish, emotional distress, humiliation, depression,

                embarrassment, stress and anxiety, loss of self-esteem, loss of self-confidence, and loss of

                personal dignity; and damages for Plaintiff's emotional pain and suffering, together with all

                other physical or mental injuries;



                                                           so
Case 1:20-cv-21339-AKK Document 1 Entered on FLSD Docket 03/27/2020 Page 51 of 51




     (v)      Award consequential damages in an amount to be determined at trial;

     (vi)     Award expectancy damages in an amount to be determined at trial;

     (vii)    Award punitive damages against Defendants as permitted pursuant to Bivens, inter alia, in

              an amount to be determined at trial;

     (viii)   Grant the mandatory treble damages award against Defendants pursuant to the Racketeer

              Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1964(a), (c) in an

              amount to be determined at the time of trial;

     (ix)     Award Plaintiff attorneys' fees, costs, and pre- and post-judgment interest; and

     (x)      Grant such further relief as this Court may deem just and proper.


     At Cambridge, Massachusetts,                                         submitted,
     This 26th Day of March, 2020




                                                              Cam ridge, MA 02138 ·
                                                              Tel.: (617) 800-6925
                                                              j.mullane@icloud.com


                                          VERIFICATION

             I, JONATHAN MULLANE, under oath, do hereby affirm and state that I have reviewed
     the within filing, and, based upon my own personal knowledge, hereby verify and affirm that the
     allegations contained therein are true and accurate, and hereby certify that no material facts have
     been omitted therefrom.

              Signed under the pains and penalties of perjury this 2 th   ay of March, 2020.


                                                              JON




                                                      51
